TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00146-CV



                                 Samuel Adjei Sarfo, Appellant

                                                 v.

                         Commission for Lawyer Discipline, Appellee




            FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-18-003392, THE HONORABLE ALBERT M. MCCAIG JR., JUDGE
                                 PRESIDING


                                           ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due on June 19, 2019. On appellant’s

motion, the time for filing was extended to July 22, 2019. Appellant has now filed a second

motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than August 21, 2019. No

further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on July 25, 2019.



Before Justices Goodwin, Baker, and Kelly